IN THE SUPREME COURT OF THE STATE OF DELAWARE

EDWARD J. COOK, §
§ No. 3 88, 2014
Defendant-Below, §
Appellant, § Court Below—Sup erior Court
§ of the State of Delaware in and
V. § for New Castle County
§
STATE OF DELAWARE, § Cr. 1]) No. 1204020357
§
Plaintiff-Below, §
Appellee. §

Submitted: April 1, 2015
Decided: April 2, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.
M13
This 2nd day of April 2015, after considering the parties’ briefs and hearing
oral arguments, the Court has concluded that the judgment of the Superior Court
should be afﬁrmed on the basis of its Memorandum Opinion dated February 13,
2013. Accord Bradley v. State, 2004 WL 1964980 (Del. Aug. 19, 2004)

(substantial compliance with the Ofﬁce of Highway Safety check point policy and

procedures).

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRlVIED.

BY THE COURT:

MM

ustice